Formal sitting - Slovenia
Spoštovani gospod predsednik Republike Slovenije. It is a great pleasure to welcome the President of the Republic of Slovenia to the European Parliament here in Strasbourg today. Welcome, Mr President.
Slovenia joined the European Union on 1 May 2004 and currently holds the Council Presidency. Mr President, four months ago, you took office as President of Slovenia and we have met three times already during that period: for the first time, two days before you officially took office in Ljubljana, then on 8 January at the official launch of the European Year of Intercultural Dialogue, and finally in New York in February during the UN General Assembly's thematic debate on climate change.
Mr President, you are the third President of Slovenia since your country gained its independence. You can look back on a long and distinguished career as a Professor of International Law and, above all, as a diplomat, for you have dedicated much of your career to the service of the United Nations. For eight years, you were the Republic of Slovenia's http://en.wikipedia.org/wiki/Permanent_Representative" \o "Permanent Representative"
to the http://en.wikipedia.org/wiki/United_Nations" \o "United Nations"
and for five years, you were the UN http://en.wikipedia.org/w/index.php?title=Assistant_Secretary-General_for_Political_Affairs&action=edit&redlink=1" \o "Assistant Secretary-General for Political Affairs (page does not exist)"
. Now, Slovenia has the great honour to be the first of the new Member States - the countries which joined the European Union on 1 May 2004 - and the first former communist country and the first Slavic country to hold the Presidency of the Council of the European Union.
This privilege entails a great deal of responsibility for Slovenia, which you are facing up to, because the new Member States, in taking on this commitment, now also bear a responsibility towards the large family of the European Union. For Slovenia, the Council Presidency entails another responsibility as well, towards the countries in its neighbourhood, the countries of the Western Balkans.
Slovenia is a model for these countries, demonstrating to them that success is possible, that membership of the European Union can be achieved and that accession brings stability, development and prosperity.
Mr President, it is my great pleasure to invite you to address the House. Izvolite, prosim!
President of the Republic of Slovenia. - (SL) Mr President, ladies and gentlemen, it is a great honour to have been invited to address this esteemed assembly. Just a month ago we celebrated the fiftieth anniversary of the European Parliament's first session. The anniversary is an excellent opportunity to think about the present and the future of the European Union. Today I have this special opportunity of being able to share my thoughts with you - the elected representatives of the nations of Europe.
This Parliament and, of course, the European Union as a whole are an imposing realisation of a great vision, a vision of lasting peace and welfare, a spirit of cooperation and continually increasing integration, from which the European nations are benefiting. The fathers of this vision - Jean Monnet, Robert Schuman, Konrad Adenauer, Alcide de Gasperi and others - probably could not even imagine that, 51 years after the formation of the European Communities, in a highly integrated European Union following its major expansion in the year 2004, Slovenia, as the first country among the new Member States, would be the presiding country and the Slovenian President would be addressing the European Parliament.
However, their feeling of satisfaction would probably overpower their feeling of amazement. Not only has the European project succeeded, but it has also proven to be a project that has a huge transformational power, that is creating a completely new type of Europe, a type of Europe that has, during the previous periods of its long history, been unknown. What is even more important today is that the European Union has, through the European project, to a large extent already affirmed itself as a world factor, as a world actor. And this is precisely what I would like to talk about today.
What has enabled this incredible success to be achieved, the creation of such a large and important world actor as this? What conclusions can we draw from this success today? Are we capable of applying the knowledge gained in the past when facing the challenges of today and tomorrow? These are the questions that we continuously have to ask. The European Union will continue to face complicated questions in the increasingly 'globalised' world, and it will have to provide credible answers. The European Union will continue to be a success story, provided it preserves its dynamism, proving that it is a political world actor with ever-increasing importance, and I would add - a political importance. Moving forward is a precondition for success. What is required from the European Union at today's level is that it assumes the role of a world leader.
In many a field its role has either already been established, or it is eagerly expected. Here I should like to mention two of them: global warming and human rights.
Last year the European Union placed environmental issues and particularly the issue of global warming at the centre of its policy-making. Without any doubt, this was a wise decision, because climate change and environmental degradation are evidently the most serious threat and the greatest challenge we are all facing. The European Commission has established special objectives, which make it possible for the European Union to play a leading role worldwide. The key target is to achieve a 20% reduction in greenhouse emissions by the year 2020, in comparison to 1991. The achievement of this target has been set out as an independent commitment. The initiative for an even more ambitious target should be part of a general international agreement, which would include also other key actors. In this instance, under the proposal by the European Commission the European Union would even be prepared to achieve a 30% reduction over the same period. These objectives are so important and so ambitious that they really afford a transformational vision for undertaking measures against global warming, thus providing the necessary example and world leadership.
However, can these objectives be achieved, or will they again become yet another insurmountable obstacle? The answer to that is still not quite clear. A month ago the European Council welcomed a proposal by the European Commission - as a good basis for agreement. Consultations this year and next will show how much can actually be achieved before the conference in Copenhagen, scheduled for December 2009. I should particularly like to emphasise that by setting up a special Committee on Climate Change the European Parliament has already recognised the importance of this issue and will, in relation to this, have an extremely important task.
The task before us will probably be difficult. The disquiet that is beginning to be felt in the European media conveys a whole range of mixed messages. There are expressions of support but there are also sceptical voices warning of concerns being expressed by some European branches of industry, including the fact that, since the world economy is experiencing difficulties, competitiveness is becoming increasingly difficult too, and at the same time the environmental issues are becoming relatively less important.
Difficult moments such as this represent a real leadership challenge. It is evident that global warming has already reached the point where the international community is faced with a stark choice: either to continue the methods of growth and accept an eventual catastrophe, or to pluck up courage for a transformational approach which can adequately mitigate the consequences of global warming and prevent the worst. We shall not succeed by worshipping growth. Although not easy to achieve, this is essentially the order of the day. And I hope that this year we shall choose the road leading to transformation.
In making these efforts it will be necessary to considerably widen the frontline of its advocates. In any event there are already many of those who feel that a shift towards transformation is necessary. Non-governmental organisations, the media and other factors of civil society are being mobilised. Within the business community there are indications of a strong inclination towards the development of new technologies based on clean energy, and more and more people are prepared to change their habits as consumers.
Now the tendencies have to be linked into a purposeful movement. The time frame is known. The place is known. According to the Action Plan adopted last year in Bali, the negotiations are expected to be concluded next year with the adoption of a world agreement which, in 2012, will replace the Kyoto Protocol. Although the negotiations will be held in the United Nations, it is important that support is received from everywhere. The time and place will enable us to join our efforts, and that is when the European Union must take the lead.
Ladies and gentlemen, the environment is not the only issue where the European Union must take the leading international role. The Union must also play a more powerful role in worldwide efforts for human rights. That the European Union is supporting human rights is, of course, obvious. The European institutions are based on the principles of the rule of law and human rights, Europe is a domain of human rights.
Ratification of the Lisbon Treaty by all the Member States by the end of this year, the year when we celebrate the sixtieth anniversary of the Universal Declaration of Human Rights, will also mean that for the first time in the Union's history the whole spectrum of civil, political, economic and social rights of the Union's citizens, as determined by the Union's Charter of Fundamental Rights, will become legally binding.
From a global point of view the situation around the world is not encouraging. In many places around the world there are numerous examples of the systematic violation of human rights. This is partly due to the wanton pursuit of economic benefits regardless of the needs of the local population and the environment. The poor and the indigenous population, in particular, are frequently threatened by poverty and hunger and, in some cases, even to extinction. In armed conflicts in a number of locations in Africa and Asia cruelties representing crimes against humanity continually take place.
The European Union must act in such a way that it proposes economic models for sustainable growth, it must also act by making humanitarian and diplomatic efforts, but also by applying sanctions that will support the decisions handed down by the International Court of Justice. At this stage the European Union has to take a leading role, particularly because world action in the sphere of human rights is lagging behind.
The UN Human Rights Council is still fighting for correct working methods. Their efforts to establish a universal periodic human rights review system at world level are promising, but still not effective. Their activities against numerous and systematic violations of human rights are not sufficiently integrated. All of this can slowly be rectified, although not without an efficient leadership, not without an effective leading role of those UN Member States who really fight for human rights.
In reality this cannot happen without a stronger leading role on the part of the European Union, which represents the most important group of influential United Nations Member States. Some other traditional supporters of human rights have lately become less active and have not applied for membership in the UN Human Rights Council. Growing concerns due to terrorism and other security threats, including reactions to those threats which are sometimes insufficiently well thought out, have obviously reduced the level of sensitivity to human rights. The European Union must fill this gap.
The Union must also find new methods of cooperation with the UN Security Council. It was the activity of the Security Council in Darfur that helped establish the role of the International Court of Justice in its efforts to prosecute the perpetrators of some of the most heinous crimes of our times. Almost exactly one year ago the International Court of Justice issued custody orders for some of these perpetrators. Efforts to bring them before the court must be continued, and cooperation with the Security Council will remain of critical importance.
However, even without the activities of the UN Security Council, the European Union must consider actions which would contribute to the International Court of Justice's efficiency. I would like to emphasise that it is precisely the international administration of justice that is the backbone of today's international activity for human rights, and it requires effective support.
The European Union should also support those emerging democracies around the world that are truly committed to human rights. They are interested in international activities, but at the same time they have to take into account their regional and other affiliations, and also that in all international activities connected with human rights these aspects are not neglected. However, these countries are the European Union's partners, and these partnerships have to be nurtured.
Ladies and gentlemen, in its different forms international activity for human rights can be effective if it rises from a solid foundation, from a principled respect for human rights at home. This includes the protection of the human rights of both migrants and asylum seekers, and a careful application of laws in those cases that include charges of terrorism. However, the construction of this foundation must be continued. The Lisbon Treaty includes the EU Charter of Fundamental Rights and an improved decision-making procedure that will, in connection with human rights, facilitate the adoption of courageous and creative solutions.
For the European Union the requirement for creativity is nothing new. European creative unrest, as German President Horst Köhler said in his speech to this Parliament two years ago, this creative unrest has helped Europe take on various social and political challenges in their commitment to freedom and truth, with an ability to make solidarity become reality and to create a better world for everyone. In no other area will creativity and creative unrest be as necessary as in the area of immigration management and the social inclusion of immigrants.
Europe is getting old and will no longer be able to play the role of a world leader without a successful demographic policy. These policies will inevitably include migration management. Europe needs newly arrived people, positive in spirit and capable of contributing their share to the creation of a better world for everyone. The political measures that can help the process of migrant integration obviously differ and must be put together in a correct way, depending on the circumstances of each host country receiving immigrants. At the same time some elements are more widely applicable, and in some instances the European Union can also learn something from non-European countries such as Canada.
Migration policies will require a number of coordinated objectives at the level of the European Union as a whole. The objective of the common European asylum system up to the year 2010 appears to be both ambitious and urgent. Also necessary is improved coordination between immigration policy and development aid policy. The European Union must strengthen its role in its high level dialogue with the United Nations regarding migration.
At the same time, creativity is required in connection with the integration of immigrants and their communities. Economic welfare and greater upward social mobility are the key to a successful migration policy. For example, the business activities conducted by the ethnic minorities provide jobs and contribute significantly to the economies of the host countries. On the other hand, governments can make their own contribution with adequate regulations and qualification programmes and by providing general support for free enterprise.
Integration must include efficient access to quality training, parallel with language courses and access to university. Education is a precondition for the immigrants' successful integration into the wider society.
And success must be made visible. Individuals of immigrant origin who have managed to succeed must be given the opportunity to appear on television and in other media and must be held up as examples of success. This will help the wider public to understand that diversity and social inclusion are compatible, and that non-discrimination and equal opportunity are among the most important political virtues. Nothing succeeds like success. And nothing shown on television is more impressive than the success of those who started from the social margins.
I have to some extent highlighted immigration and integration issues in more detail because of their importance for the future of Europe and also because they represent another area where European creativity will be tested. In the past, the European Union has managed to resolve the majority of social issues and, as a result, has become a world example of social justice and economic welfare. There is no reason why our generation could not find good solutions in the area of immigration and integration. By integrating people who are capable, professionally qualified and willing to contribute to its future and its welfare Europe can gain considerably.
Ladies and gentlemen, today we undoubtedly need management, vision, and we need creativity. At the same time the European Union must prove that it is capable of continuing to find pragmatic solutions to various challenges. We must not forget that more than fifty years ago it was precisely pragmatism that provided the key to the creation of the European Communities and it continues to be the key to success even today.
The establishment of the European Communities for advantageous economic purposes was an exceptionally pragmatic idea, making further integrating development possible. The development of the European Economic Community towards a Customs Union and still further, the ability to develop new forms of cooperation and new institutions with additional authority, and the ability to expand geographically, all illustrate the importance that pragmatism has had in the European Union's history and development.
Today the Union faces new challenges demanding pragmatic adaptation. Prominent amongst them is primarily its further expansion. Although it is clear that all those trying to become EU Member States, all the candidate countries, must meet the criteria, yet we should not prevent any of them from becoming a Member State solely because of political difficulties or cultural prejudices. (Applause)
In its efforts to assume a world role of strategic importance the European Union needs Turkey, therefore the accession negotiations with Turkey must continue. The Union must not deny Turkey the prospect of becoming a member, after all this is something that has already been confirmed. Should this happen, the credibility of the European Union itself would come into question.
The European Union cannot resign itself to having a black hole in the Western Balkans. The accession negotiations must clearly define a European perspective for the Western Balkans. This will require further work with the individual countries of this region, which must strengthen their capacity to meet the membership criteria, as well as with the entire region, which needs a framework for discussing and resolving the problems they share. In its policy towards the neighbouring countries in the East and elsewhere, the European Union must apply the same pragmatism that helped achieve results in the past. Without talking of models, I should like to emphasise that Ukraine and Moldova need the European membership perspective, and they should not be denied it.
Ladies and gentlemen, pragmatism is manifest both in practice and as a state of mind. Obviously, the candidate states must meet all the required criteria in all matters concerning membership. There are good reasons why the Union's practice regarding conformity with eligibility criteria is consistent and strict. If the course for meeting the criteria is long, let it be so. One or two years of negotiations are a small price to pay for preserving the credibility and respect of the European Union's standards. However, the perspective of expansion, the perspective for new members must remain credible.
The countries that are capable of meeting the criteria must not be excluded from the European Union's expansion process. The sense of being excluded gives rise to dissatisfaction, and dissatisfaction gives rise to instability. That is why a pragmatic state of mind must be preserved, and any further expansion must be contemplated in the light of what the European Union as a world actor requires.
Ladies and gentlemen, in conclusion, the European Union is a huge historical achievement. Now it has reached a development level where it must urgently become aware of its leading role in world events and of the responsibility that this status dictates. It is to be expected that the European Union will play a leading role in all matters such as global warming and human rights.
Creativity will continue to be the central motivation in looking for effective policies in areas such as immigration and integration. And, finally, pragmatism will continue to be as important in all matters concerning further expansion, which is necessary in order for the European Union to secure its leading role at world level. All of this may sound somewhat grand. However, progress is always the best cure for stagnation. In this respect the time we live in is not an exception, although it is true that today's issues are more varied than they used to be in the past. However, we must not forget that this too is just a natural consequence of success. (Applause)
Mr President, may we thank you very warmly for your European speech. Your presence here and your speech have made it clear that Slovenia and the Slovenian Presidency under Prime Minister Janus Janša - and I see two ministers sitting here: Janez Lenarčič and Janez Podobnik - want to work closely with the European Parliament. As the President of Slovenia, you convey that message with particular resonance.
Our experience here in the European Parliament has shown us that it is not the size of the country - small, large or medium-sized - that determines whether an EU Presidency will be successful; it is the spirit guiding the Presidency that counts. I think we can safely say that because Slovenia - and its President - are motivated by such a European spirit, this is a Presidency which will take Europe forward, and we would like to express our warm thanks to you for that.
(Applause)
We would also like to thank you for supporting the European Parliament's priorities. Let me mention just two that you have talked about. The first is climate protection. If we stick to the timetable, we will complete our work so that there is an EU position for the UN Summit in Copenhagen in December 2009. We would also like to thank you for your appeal for human rights, for if we, as the European Parliament, do not champion the cause of human rights, who will do so? So often, governments are guided by other interests - which is understandable - but we must find a way of dovetailing these interests and our values skilfully in a way which genuinely benefits people, and that is why human rights are at the heart of our policies here in the European Parliament.
Mr President, thank you for visiting the European Parliament. You will be staying with us for a little longer. Once again, on behalf of the House, may I express my sincere thanks to you personally and to the Slovenian Presidency. We wish you every success for the rest of the six months during which Slovenia is at the helm of the European Union. If you succeed, we all succeed, and by that I mean the European Union. That is our common goal. Thank you. That concludes the formal sitting.